DETAILED ACTION
Amendment filed on 04/21/2021 has been entered.
Claims 1-14 are presented for examination.

Reasons for Allowance
Claims 1-14 are allowed.
The following is an examiner's statement of reasons for allowance: 
Claims 1-14 include allowable subject matter since the prior art made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations. The prior art does not teach the claimed invention having a plurality of sixth resistive change elements each including an eleventh terminal and a twelfth terminal and disposed between one of the sixteenth wiring and the seventeenth wiring and one of the eighteenth wirings, the eleventh terminal being electrically connected to the one of the sixteenth wiring and the seventeenth wiring, and the twelfth terminal being electrically connected to the one of the eighteenth wirings; a first contact electrically connected to a portion of the third wiring; a second contact electrically connected to an end of the ninth wiring on a side of the eighth wiring, and passing through the region between the fourth wiring and the fifth wiring and the region between the second wiring and the third wiring; and a third contact electrically connected to the portion of the fourteenth wiring, and passing through the region between the tenth wiring and the eleventh wiring, the region between the eighth wiring and the ninth wiring, the region between the fourth wiring and the fifth wiring, and the region between the second wiring and the third wiring.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG QUOC LE whose telephone number is (571)272-1783.  The examiner can normally be reached on 7:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THONG Q LE/Primary Examiner, Art Unit 2827